DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  misspelling of spray in line 2.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5-7, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,899,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the overlapping claim limitations shown below.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,899,318 in view of Tanaka (JP 2014184779A). U.S. Patent No. 10,899,318 is silent to a set of drum nozzles coupled to a portion of the truck and positioned to be adjacent the drum so as to provide a washing spray to an inner surface of the drum and an outer surface of the drum
Tanaka is directed towards a drum cleaning device wherein figures 1-3 teach a drum cleaning device 50 cleans the interior of a mixer drum 10 mounted on a concrete mixer truck 1 and includes: a cleaning fluid supply hose 51 which supplies a cleaning fluid; a cleaning pipe 52 which is connected with the cleaning fluid supply hose 51 and has a tip part inserted into the mixer drum 10 through an opening end 10C of the mixer drum 10; and a jet part 52A which is provided at the cleaning pipe 52 and jets the cleaning fluid into the mixer drum 10.  The cleaning pipe 52 is formed so as to move in response to an external force applied from the exterior.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide drum nozzles as taught in Tanaka to provide a drum cleaning device of a concrete mixer truck which prevents damages of a cleaning pipe.
Instant Application 17/157,960
Conflicting Patent US 10,899,318
1. An efficient washing system for cleaning multiple surfaces of a concrete truck, comprising: a water supply carried by the truck; a water distribution system having a plurality of hoses and related manifold devices; a plurality of spray nozzles mounted on the truck at a plurality of predetermined locations, wherein the predetermined locations cause a spray pattern generated by the plurality of nozzles to cover a plurality of wash areas on a rear portion of the truck, wherein the plurality of wash areas comprise an outer portion of a mixing drum, an inner portion of the mixing drum and a collector; and a control system coupled to the water distribution system to control the supply of water to the plurality of spray nozzles so that water is selectively provided to the plurality of nozzles, the control system accessible by a user from the ground and without the need for the user to climb on any portion of the truck.  
1.  An efficient washing system for cleaning predetermined wash areas on a concrete mixer truck, comprising: a water supply carried by the truck;  a water distribution system having a plurality of hoses and related manifold devices;  a plurality of spray nozzles mounted on the truck at a plurality of predetermined locations, wherein the predetermined locations cause a spray pattern generated by the plurality of nozzles to cover the predetermined wash areas, with the predetermined wash areas comprising portions of a charge hopper, a mixing drum, and a collector, with the charge hopper, the mixing drum and the collector being carried by the concrete truck;  and a control system coupled to the water distribution system to control the supply of water to the plurality of spray nozzles so that water is selectively provided to the plurality of nozzles, the control system comprising a plurality of control switches mounted at a rear portion of the truck which are accessible by a user from the ground and without the need for the user to climb on any portion of the truck, wherein any one of the plurality of nozzles comprise a box nozzle having a housing defining an enclosed chamber, a fluid supply inlet, and at least one spray opening in the housing, wherein the box nozzle is mounted on the vehicle in an orientation such that fluid expelled from the spray opening is directed toward a desired one of the predetermined wash areas. 

Claim 1
6. The washing system of claim 1 wherein the plurality of spray nozzles comprise removable flexible tips formed from a material having a 


6.  The washing system of claim 1 further comprising spray wand operable by a user, wherein water supplied to the spray wand is controlled by the control system.  
12. A wash system for use on a concrete mixer truck having drum, a charge hopper, a collector, and a delivery chute, the wash system comprising: a water supply carried by the truck; a plurality of spray nozzles mounted on the truck at a plurality of predetermined locations, wherein the predetermined locations cause a spray pattern generated by the plurality of nozzles to cover wash areas, the plurality of nozzles comprising, a set of collector nozzles coupled to the collector and configured to provide a washing spray to an inner surface of the collector, and a set of drum nozzles coupled to a portion of the truck and positioned to be  adjacent the drum so as to provide a washing spray to an inner surface of the a water distribution system having a plurality of hoses and related manifold devices configured to supply water from the tank to the plurality of spray nozzles; and a control system coupled to the water distribution system to control the supply of water to the plurality of spray nozzles so that water is selectively provided to the plurality of nozzles, the control system accessible by a user from the ground and without the need for the user to climb on any portion of the truck, the control system further comprises a plurality of control switches, with a first switch configured to control the collector nozzles, and a second switch configured to control the drum nozzles, and wherein each switch is manually operable and positioned to be operated by a user while still on the ground.  
charge hopper, comprising: a water supply carried by the truck;  a water distribution system having a plurality of hoses and related manifold devices;  a spray nozzle mounted at a predetermined location on of the truck proximate the charge hopper and operably coupled to the water distribution system, wherein the spray nozzle is configured to produce a spray pattern which is directed toward a predetermined area of the charge hopper and wherein the spray nozzle is a box nozzle having an enclosed chamber, a fluid supply inlet, and at least one spray opening, wherein the spray opening is directed toward the predetermined area of the charge hopper;  and a control switch coupled to the water distribution system to control the supply of water to the spray nozzle so that water is selectively provided to the spray nozzle thereby accommodating the cleaning of the predetermined area of the charge hopper, the control switch mounted at a rear portion of the truck and accessible by a user from the ground and without the need for the user to climb on any portion of the truck.    

17.  The efficient washing system of claim 16 further comprising a delivery chute nozzle positioned adjacent the delivery chute and configured to provide a washing spray to an inner surface of the delivery chute, a collector nozzle coupled to the collector and configured to provide a washing spray to an inner surface of the collector, and an outer surface nozzle coupled to a portion of the truck and positioned to be adjacent the drum so as to provide a washing spray to an outer surface of the drum, the delivery chute nozzle, collector nozzle and outer surface nozzle all operatively coupled to the water distribution system and controlled by a plurality of control switches, wherein each of the plurality of control switches are mounted at a rear portion of the truck and accessible by a user from the ground and without the need for the user to climb on any portion of the truck. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 9,802,578), and in further view of van der Wel (US 2015/0217480).
Regarding claim 1, Beck figures 1 and 2 teach an efficient washing system for cleaning multiple surfaces of a concrete truck, comprising:
a water supply (water tank 106) carried by the truck (100); 
a water distribution system (assembly of water tank 106, diaphragm pump 112, and various associated water lines 114) having a plurality of hoses (114) and related manifold devices (112); [col 3 lines 49-67]
a plurality of spray nozzles (301-308) mounted on the truck at a plurality of predetermined locations, wherein the predetermined locations cause a spray pattern generated by the plurality of nozzles to cover wash areas, with the wash areas including portions of a charge hopper (130), a mixing drum (102), and a collector (132) which are all elements of the concrete truck.[col 5 line 60- col 6 line 2] 
As to the limitation of a control system coupled to the water distribution system to control the supply of water to the plurality of spray nozzles so that water is selectively provided to the plurality of nozzles, Beck teaches The various spray headers disclosed herein and functional equivalents thereof may be referred to (individually or collectively) as "cleaning means for washing" a portion of a concrete mixer truck.  The valves and functional equivalents thereof may be referred to as "control means for operating" a cleaning system.  In embodiments in which the valves are operated via a computing device, the computing device and functional equivalents thereof may also be considered to be part of the "control means for operating" the cleaning system.[col 6 lines 3-36]
Beck is silent to the control system accessible by a user from the ground and without the need for the user to climb on any portion of the truck.
Van der Wel is directed towards a mixer vehicle wherein the input device 15, one or more of a multiple number of input devices 15 and/or input means may be arranged for enabling an operator to select a limited number of predefined settings.  The input device 15 may for instance comprise one or more suitable input means such as but not limited to one or more selector switches, rotary controls, buttons and/or touch screens.  It is noted that the input device 15 may for example be provided in or at a cabin 17 of the truck 1a.[0045][0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to make the control system accessible by a user from the ground without the need for the user to climb on any portion of the truck as van der Wel teaches providing an input device in the cabin of the truck is well-known in the art.
Regarding claim 5, Beck figure 10C teaches any one of the plurality of nozzles comprise a box nozzle (manifold shown in figure 10C) having an enclosed chamber, a fluid supply inlet (164), and at least one spray opening, wherein the box nozzle is mounted on the vehicle is an orientation such that the spray opening is directed toward a desired one of the wash areas.[col 7 lines 47-58]
Regarding claim 7, Beck figure 6 depicts a standard hose 142 coupled to the pressurized water supply, which may be used for manual cleaning as needed thereby reading on spray wand operable by a user, wherein water supplied to the spray wand is controlled by the control system.[col 6 lines 58-65]
Regarding claim 8, Beck figures 11A and 11B teach (headers 307 and 308) that are primarily associated with cleaning a rear portion of the drum and being mounted such that they are capable of washing a drum opening and outer surfaces of the drum can be washed.
Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 9,802,578) and van der Wel (US 2015/0217480), and in further view of Tanaka (JP 2014184779A).
Regarding claim 2, Beck in view of van der Wel is silent to a set of drum nozzles coupled to a portion of the truck and positioned to be adjacent the drum so as to provide a washing spray to an inner surface of the drum and an outer surface of the drum
Tanaka is directed towards a drum cleaning device wherein figures 1-3 teach a drum cleaning device 50 cleans the interior of a mixer drum 10 mounted on a concrete mixer truck 1 and includes: a cleaning fluid supply hose 51 which supplies a cleaning fluid; a cleaning pipe 52 which is connected with the cleaning fluid supply hose 51 and has a tip part inserted into the mixer drum 10 through an opening end 10C of the mixer drum 10; and a jet part 52A which is provided at the cleaning pipe 52 and jets the cleaning fluid into the mixer drum 10.  The cleaning pipe 52 is formed so as to move in response to an external force applied from the exterior.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide drum nozzles as taught in Tanaka to provide a drum cleaning device of a concrete mixer truck which prevents damages of a cleaning pipe.
Regarding claim 3, Beck claim 85 teaches computing device is configured to automatically operate the one or more valves to control the release of pressurized water to the first set of spray headers for a first time interval or for a first water volume amount and to subsequently control the release of pressurized water to the second set of spray headers for a second time interval or for a second water 
Regarding claim 4, Beck claim 85 teaches computing device is configured to automatically operate the one or more valves to control the release of pressurized water to the first set of spray headers for a first time interval or for a first water volume amount and to subsequently control the release of pressurized water to the second set of spray headers for a second time interval or for a second water volume amount thereby performing the claim limitations of a plurality of control switches, each switch configured to control a single zone, and each switch having timing capabilities so that the flow of water to the related zone is stopped after a predetermined period of time. Regarding claim 9, Beck claim 15 teaches one or more of the plurality of spray headers is operable to dispense water from the one or more conduits according to the control parameters to clean a charge hopper of the concrete mixer truck thereby performing the limitations of cleaning the charge hopper nozzles.
Regarding claim 9, Beck claim 15 teaches one or more of the plurality of spray headers is operable to dispense water from the one or more conduits according to the control parameters to clean a charge hopper of the concrete mixer truck thereby performing the limitations of cleaning the charge hopper nozzles.
Regarding claim 10, Beck teaches a set of collector nozzles (301-306) configured to provide a washing spray to an inner surface of the collector.[0036]
Regarding claim 11, Beck figure 10C teaches any one of the plurality of nozzles comprise a box nozzle (manifold shown in figure 10C) having an enclosed chamber, a fluid supply inlet (164), and at least one spray opening, wherein the box nozzle is mounted on the vehicle is an orientation such that the spray opening is directed toward a desired one of the wash areas.[col 7 lines 47-58]
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 9,802,578) and van der Wel (US 2015/0217480), as applied to claim 1, and in further view of  Draeger (US 2,413,488).
Regarding claim 6, the washing system of Beck and van der Wel is silent to the plurality of nozzles comprise removable flexible tips formed from a material having a predetermined level of flexibility so as to avoid build-up on a spraying surface thereof.
Draeger is directed towards a water injection system for truck type concrete mixers wherein the nozzle is preferably formed of rubber.[col 3 lines 30-45][col 8 lines 47-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a nozzle made of elastically deformable material to improve the action of the valve.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 9,802,578) , and in further view of Tanaka (JP 2014184779A) and van der Wel (US 2015/0217480).
Regarding claim 12, Beck figures 1 and 2 teach wash system for use on a concrete mixer truck having drum (102) , a charge hopper (130) , a collector (132), and a delivery chute (134), the wash system comprising:
a water supply (water tank 106) carried by the truck (100); 
a plurality of spray nozzles (301-308) mounted on the truck at a plurality of predetermined locations, wherein the predetermined locations cause a spray pattern generated by the plurality of nozzles to cover wash areas, the plurality of nozzles comprising a set of charge hopper nozzles coupled to the charge hopper and configured to provide a washing spray to an inner surface of the charge hopper (Beck claim 15 teaches one or more of the plurality of spray headers is operable to dispense water from the one or more conduits according to the control parameters to clean a charge hopper of the concrete mixer truck.), a set of collector nozzles (301-306) coupled to the collector and configured to provide a washing spray to an inner surface of the collector, and at least one outer surface nozzle (307, 308) coupled to a portion of the truck and positioned to be adjacent the drum so as to provide a washing spray to an outer surface of the drum;
a water distribution system (assembly of water tank 106, diaphragm pump 112, and various associated water lines 114) having a plurality of hoses (114) and related manifold devices (112); [col 3 lines 49-67]; and 
As to the limitation of a control system coupled to the water distribution system to control the supply of water to the plurality of spray nozzles so that water is selectively provided to the plurality of nozzles, Beck teaches The various spray headers disclosed herein and functional equivalents thereof may be referred to (individually or collectively) as "cleaning means for washing" a portion of a concrete mixer truck.  The valves and functional equivalents thereof may be referred to as "control means for operating" a cleaning system.  In embodiments in which the valves are operated via a computing device, the computing device and functional equivalents thereof may also be considered to be part of the "control means for operating" the cleaning system.[col 6 lines 3-36]
Beck claim 85 teaches computing device is configured to automatically operate the one or more valves to control the release of pressurized water to the first set of spray headers for a first time interval or for a first water volume amount and to subsequently control the release of pressurized water to the second set of spray headers for a second time interval or for a second water volume amount thereby performing the claim limitations of a plurality of control switches, each switch configured to control a single zone, and each switch having timing capabilities so that the flow of water to the related zone is stopped after a predetermined period of time.
Beck silent to a set of drum nozzles coupled to a portion of the truck and positioned to be adjacent the drum so as to provide a washing spray to an inner surface of the drum and an outer surface of the drum
Tanaka is directed towards a drum cleaning device wherein figures 1-3 teach a drum cleaning device 50 cleans the interior of a mixer drum 10 mounted on a concrete mixer truck 1 and includes: a cleaning fluid supply hose 51 which supplies a cleaning fluid; a cleaning pipe 52 which is connected with the cleaning fluid supply hose 51 and has a tip part inserted into the mixer drum 10 through an opening end 10C of the mixer drum 10; and a jet part 52A which is provided at the cleaning pipe 52 and jets the cleaning fluid into the mixer drum 10.  The cleaning pipe 52 is formed so as to move in response to an external force applied from the exterior.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide drum nozzles as taught in Tanaka to provide a drum cleaning device of a concrete mixer truck which prevents damages of a cleaning pipe.
Beck in view of Tanaka is silent to the control system accessible by a user from the ground and without the need for the user to climb on any portion of the truck.
Van der Wel is directed towards a mixer vehicle wherein the input device 15, one or more of a multiple number of input devices 15 and/or input means may be arranged for enabling an operator to select a limited number of predefined settings.  The input device 15 may for instance comprise one or more suitable input means such as but not limited to one or more selector switches, rotary controls, buttons and/or touch screens.  It is noted that the input device 15 may for example be provided in or at a cabin 17 of the truck 1a.[0045][0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to make the control system accessible by a user from the ground without the need for the user to climb on any portion of the truck as van der Wel teaches providing an input device in the cabin of the truck is well-known in the art.
Regarding claim 13, Beck teaches the disclosed cleaning system may be configured to clean the charge hopper or any of the one or more chutes in the discharge assembly thereby reading on a delivery chute nozzle positioned adjacent the delivery chute and configured to provide a washing spray to an inner surface of the delivery chute, the delivery chute nozzle coupled to the water distribution system and controlled by the control system.[col 14 lines 58-65]
Regarding claim 14, Beck figure 10C teaches any one of the plurality of nozzles comprise a box nozzle (manifold shown in figure 10C) having an enclosed chamber, a fluid supply inlet (164), and at least one spray opening, wherein the box nozzle is mounted on the vehicle is an orientation such that the spray opening is directed toward a desired one of the wash areas.[col 7 lines 47-58]  Therefore as Beck teaches the configuration is known in the art, one of ordinary skill in the art would find it obvious to clean the charge hopper in the same aforementioned manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711